USCA11 Case: 20-14608      Date Filed: 07/20/2021   Page: 1 of 2



                                                        [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-14608
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:19-cr-00253-RBD-LRH-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JORGE SANCHEZ,
a.k.a. Jose Martin Sanchez,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 20, 2021)

Before WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:

      Melissa Fussell, appointed counsel for Jose Martin Sanchez in this direct

criminal appeal, has moved to withdraw from further representation of Sanchez and
          USCA11 Case: 20-14608       Date Filed: 07/20/2021   Page: 2 of 2



filed a brief based on Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Sanchez’s convictions and sentences are AFFIRMED.




                                          2